Appeals from an order of the Court of Claims (Richard E. Sise, J.), entered April 27, 2004. The order, among other things, granted those parts of claimants’ motions seeking partial summary judgment on the issue of liability on the Labor Law § 240 (1) claims and denied defendant’s cross motions seeking summary judgment dismissing the claims under Labor Law § 240 (1) and § 241 (6).
It is hereby ordered that said appeals be and the same hereby are unanimously dismissed without costs.
Same memorandum as in Bradford v State of New York (17 AD3d 995 [2005]). Present—Pigott, Jr., P.J., Green, Gorski, Smith and Lawton, JJ.